I115th CONGRESS1st SessionH. R. 783IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2017Mr. LoBiondo (for himself and Mr. Pallone) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend chapter 178 of title 28 of the United States Code to permit during a 4-year period States to enact statutes that exempt from the operation of such chapter, lotteries, sweepstakes, and other betting, gambling, or wagering schemes involving professional and amateur sports. 
1.Short titleThis Act may be cited as the Sports Gaming Opportunity Act of 2017. 2.AmendmentSection 3704(a) of title 28, United States Code, is amended— 
(1)in paragraph (3) by striking or at the end, (2)in paragraph (4) by striking the period at the end and inserting ; or, and 
(3)by adding at the end the following:  (5)a lottery, sweepstakes, or other betting, gambling, or wagering scheme in a State authorized by such State by an applicable statute— 
(A)enacted on or after January 1, 2017, and (B)as in effect not later than January 1, 2021.. 
